     Case 2:20-cv-01340-JAM-GGH Document 24 Filed 01/19/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIE PAUL VIGIL, Jr.,                           No. 20-cv-01340 JAM GGH P
12                     Petitioner,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   JOE A LIZARRAGA,
15                     Respondent.
16

17

18   Introduction and Summary
19          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus
20   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c).

22          Petitioner, serving an indeterminate life sentence, attacks several aspects of his denial of

23   parole suitability. The U.S. Supreme Court has made it clear, however, that federal courts are not

24   to become involved in such determinations except for denials of the most basic forms of due

25   process. Petitioner received the minimal due process afforded by the U.S. Supreme Court.

26   Respondent filed a motion to dismiss based on the non-cognizability of petitioner’s claim. The

27   undersigned agrees. Accordingly, this petition should be dismissed as a matter of law.

28   ////
                                                      1
     Case 2:20-cv-01340-JAM-GGH Document 24 Filed 01/19/21 Page 2 of 4


 1   Factual Background
 2          According to the petition, Vigil received a sentence of 25 years to life in 1998 as a three-
 3   strikes recidivist. 1 As indeterminately sentenced prisoners in California have no established
 4   parole date, they must first be found suitable for parole under statutorily established factors.
 5   Petitioner received such a suitability hearing by commissioners of the Board of Parole Hearings
 6   (“Board”) on January 8, 2019. Petitioner, represented by counsel, was found unsuitable for
 7   parole primarily on account of his misconduct in prison, medical evaluations which concluded
 8   that he represented a risk for violent conduct if released, and a lack of rehabilitative efforts while
 9   incarcerated. ECF No. 1 at 38-116 (Exhibit B). His next parole suitability hearing was set for ten
10   years in the future. ECF No. 1 at 112-113. This date was set despite the fact that his attorney had
11   advised he Board that petitioner’s age would qualify him for consideration under state elderly law
12   requirements. ECF No. 1 at 97. See also ECF No. 1 at 31.
13          Petitioner exhausted his claims through three levels of the state court with the Superior
14   Court rendering an explained decision. ECF No. 1 at 118-119, 122, 124.
15          The petition was filed in this court on July 6, 2020. The sole basis for the petition was the
16   denial of parole suitability in that insufficient evidence supported the denial, but the “improper”
17   ten year parole suitability denial was referenced on ECF No. 1 at 19-20.
18   Discussion
19          Petitioner’s situation is problematic. He was convicted of a non-violent failure-to-register
20   crime at a time when California’s Three Strikes law permitted indeterminate life imprisonment
21   for a non-violent third strike. Petitioner did have a recidivist history which permitted his imposed
22   sentence. But pursuant to law binding on the undersigned, Swarthout v. Cooke, 562 U.S. 216
23   (2011), federal courts have little role to play in habeas corpus cases involving parole suitability.
24   The impact of Swarthout in a case such as petitioner’s was well stated in a recent case:
25                  Federal due process protection for such a state-created liberty
                    interest is “minimal,” the determination being whether “the
26
     1
27     Petitioner’s crime of conviction, a non-violent offense of failing to register as a sex offender,
     even with prior convictions, might not carry with it a life imprisonment sentence if convicted
28   today. However, such is not a concern of this habeas petition.
                                                       2
     Case 2:20-cv-01340-JAM-GGH Document 24 Filed 01/19/21 Page 3 of 4


 1                   minimum procedures adequate for due process protection of that
                     interest” have been met. Id. [Swarthout] at 221. The inquiry is
 2                   limited to whether the prisoner was given the opportunity to be
                     heard and received a statement of the reasons why parole was
 3                   denied. Id.; see also Miller v. Oregon Board of Parole and Post–
                     Prison Supervision, 642 F.3d 711, 716 (9th Cir. 2011) (“The
 4                   Supreme Court held in [Swarthout] that in the context of parole
                     eligibility decisions the due process right is procedural, and entitles
 5                   a prisoner to nothing more than a fair hearing and a statement of
                     reasons for a parole board's decision.”). This procedural inquiry is
 6                   “the beginning and the end of” a federal habeas court's analysis of
                     whether due process has been violated when a state prisoner is
 7                   denied parole. Swarthout, 562 U.S. at 220. The Ninth Circuit has
                     acknowledged that, after Swarthout, substantive challenges to
 8                   parole decisions are not cognizable on habeas review. Roberts v.
                     Hartley, 640 F.3d 1042, 1046 (9th Cir. 2011).
 9
                             B. Claim One Is Without Merit
10
                     In Claim One, Petitioner contends that the Board improperly
11                   applied Marsy's Law to his case and violated his due process rights
                     when it issued its 2009 decision denying parole and deferring the
12                   next parole hearing for ten years. (Pet. at 5-9.) Petitioner's claim is
                     not cognizable on federal habeas review. There is no indication that
13                   the Board failed to give Petitioner an opportunity to be heard or a
                     statement of the reasons for its 2009 decision. Although Petitioner
14                   does not attach a transcript, it is clear that a hearing was held and
                     that Petitioner was informed of the basis of that decision. (See Pet.
15                   at 40.) Because Petitioner has not shown that the procedures
                     followed by prison officials were constitutionally deficient, there is
16                   no basis for federal habeas relief on Claim One. See Swarthout, 562
                     U.S. at 220-21.
17

18   Malone v. McDowell, No. CV 20-8065-JAK (JEM), 2020 WL 7320844, at *2 (C.D. Cal. Oct. 14,

19   2020).

20            See also Kilgore v. Sullivan, No. CV 12-7733-DDP SP, 2013 WL 1703010 (C.D. Cal.

21   Feb. 26, 2013); Rose v. Swarthout, No. 2:11-CV-00327-WBS-DAD P, 2012 WL 2959909 (E.D.

22   Cal. July 19, 2012); Currie v. Hill, No. C 11-6315 PJH (PR), 2012 WL 5340930 (N.D. Cal. Oct.

23   25, 2012). Finally, see Gilman v. Schwarzenegger, 638 F.3d 1101 (9th Cir. 2011) (extended

24   period between parole suitability hearing not a violation of ex post facto protections).

25            Accordingly, the petition in this case must be dismissed. As the suitability hearing

26   transcript demonstrates, ECF No. 1 at 39-115, petitioner was present at his hearing, was even

27   ////

28   ////
                                                       3
     Case 2:20-cv-01340-JAM-GGH Document 24 Filed 01/19/21 Page 4 of 4


 1   represented by counsel, was given an opportunity to respond to questions and otherwise to speak
 2   at length. Swarthout requires no more. 2
 3   Conclusion
 4            Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
 5   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
 6   certificate of appealability may issue only “if the applicant has made a substantial showing of the
 7   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these
 8   findings and recommendations, a substantial showing of the denial of a constitutional right has
 9   not been made in this case.
10            Accordingly, IT IS HEREBY RECOMMENDED that:
11       1.      The Motion to Dismiss, ECF No. 14, should be GRANTED, and the Petition should
12               be DISMISSED with prejudice as a matter of law; and
13       2.      The District Court decline to issue a certificate of appealability
14            These findings and recommendations are submitted to the United States District Judge
15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
16   after being served with these findings and recommendations, any party may file written
17   objections with the court and serve a copy on all parties. Such a document should be captioned
18   “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections
19   shall be served and filed within fourteen days after service of the objections. The parties are
20   advised that failure to file objections within the specified time may waive the right to appeal the
21   District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22   Dated: January 19, 2021
                                                /s/ Gregory G. Hollows
23                                      UNITED STATES MAGISTRATE JUDGE
24
     2
      It is not clear from the petition whether the referenced “senior parole suitability evaluation” is
25   part of the omnibus parole suitability hearing, or whether it is a separate procedure with a separate
26   decision. See e.g. ECF No. 21 (Letter Brief). No such separate decision has been referenced
     here. However, if the senior procedure is separate, a challenge to that decision would have to be
27   separately brought. If the senior evaluation is part and parcel of the ordinary suitability hearing,
     such as the one at issue here, it is just another facet of a state law decision within the omnibus
28   suitability context which cannot be reviewed on its merits in federal court.
                                                         4
